DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group II, claims 28-34 and 40-45, in the reply filed on 3-22-21 is acknowledged.  The traversal is on the ground(s) that there is a generic linking claim 28, and a search of group I and II will be largely co-extensive and does not constitute undue burden to the examiner.  This is not found persuasive because delivering an AAV particle to an oligodendrocyte in vitro and delivering an AAV particle to an oligodendrocyte in a mammal have different designs, mode of operations and effect.  They differ at least in method steps, reagents and doses used, schedules used, response variables, and criteria of success.  Inventions I and II have different classifications and require separate search and the search would not be coextensive. There would be serious burden for examiner to search groups I and II.
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of species SEQ ID No. 2 in the reply filed on 3-22-21 is acknowledged.
Claims 35-37 and 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3-22-21.
Applicant’s amendment filed on 7-15-19 has been entered.  Claims 1-27 and 38-39 have been canceled.  Claims 28-29, 31, 34-35 have been amended.  Claims 40-47 have been added.  Claims 28-37 and 40-47 are pending.
Claims 28-34 and 40-45 and a method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject (in vivo), and species SEQ ID No. 2 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-15-19, 8-13-19 and 12-10-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
within the range of 50 to 150 words in length.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-34 and 40-45 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Claims 28-34 and 40-45 read on a method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject (in vivo), or the nucleic acid of interest is delivered to central nervous system (CNS) via various administration routes.  It is unclear what would be the purpose or use of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject or delivering the nucleic acid of interest to central nervous system (CNS) via various administration routes.  Merely delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject or to CNS via various administration routes lacks a patentable utility.  Thus, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-34 and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “AAV” in line 2 of claim 28 is vague and renders the claim indefinite.  The term “AAV” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “AAV” would be remedial.  Claims 40-41 depend from claim 28 but fail to clarify the indefiniteness.
The term “AAV” in line 3 of claim 29 is vague and renders the claim indefinite.  The term “AAV” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “AAV” would be remedial.  Claims 30-33 and 42-43 depend from claim 29 but fail to clarify the indefiniteness.
The term “AAV” in line 4 of claim 34 is vague and renders the claim indefinite.  The term “AAV” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “AAV” would be remedial.  Claims 44-45 depend from claim 34 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 28-31, 33-34 and 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for intravenous administration of the disclosed clone BNP61 to a rat and clone BNP61exhibits the ability to cross the 6-OHDA compromised blood-brain barrier in vivo, does not reasonably provide enablement for delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject by administering an AAV particle or a pharmaceutical formulation comprising the AAV particle to a mammalian subject via various administration routes, or intravenously administering an AAV particle comprising the claimed AAV capsid protein having 25 or fewer amino acid mutation as compared to SEQ ID NO. 2-4 or a pharmaceutical formulation comprising the AAV particle to an area of the CNS bordering a compromised blood brain barrier area in a mammalian subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 28-31, 33 and 40-43 are directed to a method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject by contacting the oligodendrocyte with an AAV particle or by administering an AAV particle or a pharmaceutical formulation comprising the AAV particle to a mammalian subject, wherein the AAV particle comprises an AAV vector genome comprising the nucleic acid of interest and an AAV capsid comprising the amino acid sequence of one of SEQ ID No. 2-4, wherein 25 or fewer amino acids are substituted, deleted, and/or inserted.  Claim 30 specifies the mammalian subject is a human subject.  Claim 31 specifies the AAV particle is delivered to the CNS.  Claim 33 specifies the subject has a compromised blood brain barrier and the AAV particle is delivered to the CNS by intravenous administration.  Claims 40 and 42 specify the AAV capsid comprises the amino acid sequence of one of SEQ ID No. 2-4, wherein 10 or fewer amino acids are substituted, deleted and/or inserted.  Claims 41 and 43 specify the AAV capsid comprises the amino acid sequence of one of SEQ ID No. 2-4.
Claims 34 and 44-45 are directed to a method of delivering a nucleic acid of interest to an area of the CAN bordering a compromised blood brain barrier area in a mammalian subject, the method comprising intravenously administering an AAV particle or a pharmaceutical 

Nature of the invention: 
A method of delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject by contacting the oligodendrocyte with an AAV particle or by administering an AAV particle or a pharmaceutical formulation comprising the AAV particle to a mammalian subject, or intravenously administering an AAV particle or a pharmaceutical formulation comprising the AAV particle to a mammalian subject.

The state of the prior art: 
The state or the art of delivering a nucleic acid or an AAV vector to a particular target cells in a mammalian subject via various administration routes was unpredictable at the time of the invention.

The breadth of the claims: 
The claims encompass delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject by administering an AAV particle or a pharmaceutical formulation 

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses isolation of clone BNP61 from cells dissociated from the caudate nucleus of a Parkison’s disease rat model by injecting a mutant DNA shuffled AAV capsid library intravenously to the rat model.  BNP61 is a chimera of several AAV serotypes, and it has a >95% tropism for oligodendrocytes with no evidence of astrocyte or microglial transduction and minimal neuronal transduction, which is different from the >95% tropism for neurons of the wild type AAV serotypes ([00229], [00230], p. 62, Example 1).  BNP61-CBh-GFP vector was intravenously administered to mice and the peripheral organs were harvested.  BNL61 did not accumulate in any of the tested peripheral organs (Figure 4, [00232]).  Two weeks after the 6-OHDA treatment, the recombinant virus was administered intravenously to rats.  One month later, the rats were sacrificed and the brains sectioned.  In these two week post treatment rats, substantial gene expression was found in oligodendrocytes and some neurons 
The specification fails to provide adequate guidance and evidence for how to deliver a nucleic acid of interest to an oligodendrocyte in a mammalian subject by administering an AAV particle or a pharmaceutical formulation comprising the AAV particle to a mammalian subject via various administration routes, or intravenously administering an AAV particle comprising the claimed AAV capsid protein having 25 or fewer amino acid mutation as compared to SEQ ID NO. 2-4 or a pharmaceutical formulation comprising the AAV particle to an area of the CNS bordering a compromised blood brain barrier a mammalian subject.

The unpredictable nature of the art:
The claims encompass delivering a nucleic acid of interest to an oligodendrocyte in a mammalian subject by administering an AAV particle or a pharmaceutical formulation comprising the AAV particle to a mammalian subject via various administration routes, or intravenously administering an AAV particle comprising the claimed AAV capsid protein having 25 or fewer amino acid mutation as compared to SEQ ID NO. 2-4 or a pharmaceutical formulation comprising the AAV particle to an area of the CNS bordering a compromised blood brain barrier a mammalian subject.  The administration route includes subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  

The claims read on gene transfer via various administration routes in vivo.  The administration route includes subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, and intranasal administration etc.  The state of the prior art of gene transfer or gene therapy was not well developed and was highly unpredictable before the effective filing date of the claimed invention.  While progress has been made in recent years for gene transfer in vivo, vector targeting to desired tissues in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a 
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.

It appears that there are several challenges facing naked DNA or viral delivery including inefficient uptake of the therapeutic gene into the target cells, rapid clearance of the DNA from the circulation and several barriers at various cellular and nuclear levels, and there is immune response against adenovirus vector, AAV vector. The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Administration routes also play an important role to determine whether sufficient DNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect for treating a disease or condition.  
Further, the claims read on intravenously administering an AAV particle comprising the claimed AAV capsid protein having 25 or fewer amino acid mutation (substitution, deletion and/or insertion) as compared to SEQ ID NO. 2-4 or a pharmaceutical formulation comprising the AAV particle to an area of the CNS bordering a compromised blood brain barrier a mammalian subject.  An AAV capsid protein having 25 or fewer amino acid that are substituted, deleted and/or inserted as compared to the amino acid sequence of SEQ ID No. 2, 3 or 4 represent a huge number of AAV capsid mutant proteins having different biological functions.  The biological function of a protein was unpredictable from mere amino acid sequence of the 
Bryan et al., 2013 (http://www.elsevierblogs.com/currentcomments/?p=962, Implications of protein fold switching, p. 1-4) discusses unpredictability of the protein function from protein amino acid sequence and secondary structure.  Bryan points out “while most globular proteins populate relatively homogeneous conformational ensembles under physiological conditions, significant exceptions continue to emerge. Many biological processes involve extensive re-modeling of protein conformation, including switches from disordered to ordered states. Some natural proteins can even undergo large-scale transitions from one ordered state to another involving major shifts in secondary structure, repacking of the protein core, and exposure of new surfaces.”  “The structures of protein sequences at the interface between folds are unpredictable to both ab initio and knowledge-based prediction algorithms, demonstrating that current knowledge of protein folding physics is incomplete [4]. Our previous studies on the GA /GB system demonstrated that protein structure can be encoded by a small number of essential residues, and that a very limited subset of intra-protein interactions can tip the balance from one fold (4b+a) to another (3a) [5, 6]. These observations reveal an additional layer of complexity in protein folding. While mutations often appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.” (p. 1).  Thus, the secondary structure of protein can have major shifts from one ab initio and knowledge-based prediction algorithms.  Mutations on the protein sequence may appear to have little effect on the overall structure, they can destabilize the original fold and simultaneously increase the propensity for new folds and functions.
Further, Maqbool et al., 2015 (Biochemical Society Transactions, Vol. 43, No. 5, p. 1011-1017) discuss the function of the substrate-binding protein (SBP) subunit of ATP-binding cassette (ABC) transporters and reports that “subtle changes in binding-site architecture, including changes in side chains not directly involved in ligand co-ordination, can result in significant alteration of substrate range in novel and unpredictable ways” (e.g. Abstract).  When comparing YtfQ and its closest sequence and structural homologue, the D-ribopyranose-binding protein RbsB, introduction of a charge (a phenylalanine in RbsB to an arginine (Arg17) in YtfQ) results in a salt-bridge forming with Asp90, which alters its conformation such that it now points away from the binding pocket.  “The “space” created is where the extended form of the furanose sugars sits.  However, one would have great difficulty in predicting this change from sequence analysis alone.  Overall, although almost half of the binding pocket is conserved, the sugars all sit in different conformations within their respective binding pockets, making it very difficult to predict ab initio what a particular binding pocket is going to recognize beyond being a monosaccharide” (e.g. p. 1012, right column, 1st full paragraph).  Maqbool concludes that “using sequence based analysis, a protein can be placed into one of the clusters and this can give a likely prediction of the overall ‘class’ of substrate that an uncharacterized ABC transporter might recognize.  However, as we have seen, it is then currently almost impossible to make a very accurate prediction about the exact substrates that are bound” (e.g. p. 1016, left column, 1st 
Cruz et al., 2017 (Methods in Molecular Biology, Vol. 1654, Chapter 5, pp. 55-75) state “protein function is a concept that can have different interpretations in different biological contexts, and the number and diversity of novel proteins identified by large-scale “omics” technologies poses increasingly new challenges” (e.g. Abstract).  “The computational annotation of protein function has therefore emerged as a problem at the forefront of computation and molecular biology.  However, prediction of function from sequence is a considerably more complex enterprise than a simple sequence database search” (e.g. p. 56, 2nd paragraph).  “If two proteins are homologous, it means that they share a common evolutionary origin, but it does not guarantee that these two proteins will have the same function”.  “Concerning about different kinds of homology, in general, functions from ancestral origin tend to be conserved more in orthologs than in paralogs, but frequently distinguishing between them is not a straightforward task and even orthologs may diverge functionally” (e.g. p. 61, 2nd paragraph).  “Further, even for unknown proteins that’s function can be determined automatically, there are many reasons that makes this a complex task: protein function can be studied from its molecular role to its metabolic or phenotypic effect in the whole cell; the experimental characterization of a protein is performed at a particular condition of temperature, pH, ligands concentration, etc., frequently given just partial description of its function; proteins are often multifunctional…; annotation errors may occur due to experiment interpretation; and protein function is generally associated to gene names, difficult to predict in diverse isoforms” (e.g. p. 71, 1st paragraph).
Different proteins differ in their biological functions and protein function was unpredictable from mere amino acid sequence at the time of the invention, even same family 

The amount of experimentation necessary:
One skilled in the art at the time of the invention would require to identify various type of mutations of the claimed AAV capsid mutant proteins, preparation of the various types of AAV capsid mutant proteins, preparation of the AAV particles comprising the various types of AAV capsid mutant proteins and the nucleic acid of interest within the AAV particles, delivery of the 
For the reasons discussed above, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632